DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 7  and 8 with the important feature being “a faceplate disposed in the substantially circular interior opening and removably attached to the base assembly while the base assembly is mounted to the electrical enclosure and the cover assembly is in an open position, the faceplate configured to support mounting of a connection component; and a lock ring removably attached to the base assembly by at least one fastener connected to the interior wall of the base assembly, wherein the lock ring is configured to engage an interior side of the electrical enclosure when the at least one fastener is tightened (claims 1 and 7),” “the base assembly including a first set of base assembly openings and a second set of base assembly openings; positioning a lock ring adjacent the opening in an interior side of the enclosure so that a first set of lock ring openings line up to a first set of interior wall openings, affixing the at least one fastener a first set of fasteners to the interior wall of the base assembly through the first set of lock ring openings and the first set of interior wall openings;  positioning a faceplate adjacent to the base assembly so that a first set of faceplate openings line up to the second set of base assembly openings;  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed February 12, 2021, with respect to claims 1, 7 and 8 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 8 and 35 USC 103 rejection of claim 7 has been withdrawn. The applicant argues “Carbone fails to disclose a "faceplate" that is separate from the plug 20; the "faceplate disposed in the substantially circular interior opening and removably attached to the base assembly while the base assembly is mounted to the electrical enclosure and the cover assembly is in an open position, the faceplate configured to support mounting of a connection component," as recited in claim 1. In particular, the "faceplate" and the "connection component" which mounted to it are recited to be separately removed, whereas in the exemplary cover assembly of Carbone relied upon 7 by the Office Action the plug 20 stands alone as an integral component (i.e., Carbone fails to disclose a "faceplate" that is separate from the plug 20). (See, Office Action p. 4 referring to original claim 3). The "faceplate" recited in the claims are separate from the "connection component" to provide a more efficient and user friendly solution for accessing the "connection component" to, for example, allow an installer to replace the "connection component" 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/KRYSTAL ROBINSON/Examiner, Art Unit 2847       
/William H. Mayo III/Primary Examiner, Art Unit 2847